DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 7/20/2022 have been accepted. Applicant’s amendments to the abstract and specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 4/29/2022.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Na (US PGPub 2021/0240613) in view of Hirao et al. (US PGPub 2013/0227246, hereafter referred to as Hirao).
Regarding claim 1, Na teaches a method of storage space management for a storage device, the storage device comprising a controller and a memory, the storage device having a declared capacity (Fig. 1 shows the storage device with a controller and memory device. Paragraph [0045], states that an initial capacity (declared capacity) exists which consists of the capacity that is recognized by the host right after fabrication), the method of storage space management comprising: calculating, by the controller, an effective capacity of the memory, wherein the effective capacity has a negative correlation with a number of blocks marked as bad blocks among a plurality of blocks of the memory (Paragraph [0045], also describes the actual capacity (effective capacity) that is the initial capacity plus an overprovisioned area that is used to replace bad blocks that are found in the initial area (making it have a negative correlation to the number of bad blocks)), when the effective capacity is less than or equal to the declared capacity, prohibiting, by the controller, programming to the memory (Paragraph [0045], states that if the actual capacity of the memory device reduced due to a bad block is greater than the overprovisioning region (meaning the effective capacity is now less than or equal to the declared since there are now no blocks that can be used to replace the bad block) then the memory system can enter a read mode by blocking (prohibiting) program operations). Na does not teach calculating, by the controller, an expectedly used capacity, and using a difference between the effective capacity and the expectedly used capacity is less than a predetermined threshold capacity to determine whether to permit or prohibit programming to the memory.
Hirao teaches calculating, by the controller, an expectedly used capacity (Paragraph [0259]-[0260], describe the different capacities that are taken into account and that when it reaches a point when the user data area for the indicated capacity cannot be reserved (expectedly used capacity) then the SSD enters a failure mode. This is further shown in Fig. 36 and Paragraph [0269]), and using a difference between the effective capacity and the expectedly used capacity is less than a predetermined threshold capacity to determine whether to permit or prohibit programming to the memory (Fig. 36 and Paragraph [0269], when the difference reaches a certain point (when there is not enough space to satisfy the write command) the SSD transfers to failure mode. Otherwise if there is enough space available then the write operation can proceed). Since both Na and Hirao teach determining a failure state of an SSD/flash device it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings Na to also use the method of determining a failure state as taught in Hirao to obtain the predictable result of calculating an effective capacity and an expectedly used capacity and when the effective capacity is less than or equal to the declared capacity, and a difference between the effective capacity and the expectedly used capacity is less than a predetermined threshold capacity, prohibiting, by the controller, programming to the memory, and when the effective capacity is less than or equal to the declared capacity and the difference of the effective capacity and the expectedly used capacity is not less than the predetermined threshold capacity, permitting, by the controller, programming to the memory.
Regarding claim 2, Na and Hirao teach all the limitations to claim 1. Hirao further teaches wherein the effective capacity minus the predetermined threshold capacity equals a safe capacity (Paragraphs [0259]-[0260] and [0264], discusses the margin portion (safe capacity) which can be the number of free blocks left for substitute that can be used to replace bad blocks. Paragraph [0266], shows the relation of the margin capacity/portion to the effective capacity and expectedly used capacity meaning it can be considered the effective minus the predetermined threshold as the difference between effective and expectedly used is compared to the margin to determine whether or not to prohibit or allow an operation). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Na and Hirao teach all the limitations to claim 2. Hirao further teaches wherein the safe capacity is adjustable (Paragraph [0259]-[0260], show that the margin portion starts out large and can be reduced to zero meaning it does adjust its size). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Na and Hirao teach all the limitations to claim 2. Hirao further teaches wherein the safe capacity is proportional to the effective capacity (Paragraph [0259]-[0260], as stated in the rejection to claim 3, the changing of size of the margin portion is done in response to the bad block numbers and changing in size of the effective portion). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Na and Hirao teach all the limitations to claim 2. Hirao further teaches when the effective capacity is less than or equal to the declared capacity and the difference of the effective capacity and the expectedly used capacity is less than the predetermined threshold capacity, sending a warning signal by the controller (Paragraph [0268] and [0272], state that when the failure conditions occur a failure detection signal can be sent to stop the operations of the SSD). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Na and Hirao teach all the limitations to claim 1. Na further teaches wherein the declared capacity is an initial capacity of the storage device after being initialized (Paragraph [0045], the initial capacity/first capacity is stated as being the capacity that is recognized by the host right after fabrication). The combination of and reason for combining are the same as those given in claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Na and Hirao as applied to claim 5 above, and further in view of Chen et al. (US PGPub 2020/0117380, hereafter referred to as Chen).
Regarding claim 6, Na and Hirao teach all the limitations of claim 5. Hirao further teaches when the effective capacity is less than or equal to the declared capacity and the expectedly used capacity is larger than or equal to the safe capacity, transmitting, by the controller, a warning signal and prohibiting, by the electronic device, programming to the memory (Paragraph [0268] and [0272], as stated in the rejection to claim 5, a failure detection signal can be sent to stop the operations of the SSD when a failure condition occurs). Na and Hirao do not teach transmitting, by the controller, a warning signal, the expectedly used capacity, and the effective capacity to an electronic device and displaying a to-be-cleared capacity in response to the warning signal, wherein the to-be-cleared capacity is based on a difference of the expectedly used capacity and the safe capacity.
Chen teaches transmitting, by the controller, a warning signal, the expectedly used capacity, and the effective capacity to an electronic device and displaying a to-be-cleared capacity in response to the warning signal (Paragraph [0027] states that when the valid data capacity is lower than a threshold capacity a warning message can be sent. Paragraphs [0030]-[0032], states the message can be displayed as well as contain suggestions for what/how much to delete. While it does not explicitly state that it has the expectedly used and effective capacity in the message it does contain equivalent and related information as that information is used to show the user the to-be-cleared capacity information so the user can choose what to delete), wherein the to-be-cleared capacity is based on a difference of the expectedly used capacity and the safe capacity (Paragraph [0030], shows that the data space to be cleared is based on the space needed for garbage collection and the amount of available space holding valid data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Na and Hirao to also include the capacity information and display it as taught in Chen so as to extend a service life of the memory (Chen, Paragraph [0030]).




Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. The applicant argues that the references do not teach the limitations of the independent claims. The examiner respectfully disagrees.
Regarding applicant’s arguments against Na, first, the initial capacity is explicitly mentioned multiple times in Paragraph [0045]. Also the initial capacity is stated as being the capacity that is recognized by the host, also referred to as the first capacity in Na. This can also be referred to as the nominal capacity in the art which is defined as the amount of memory a user can safely access. This is what the application defines as declared capacity and why the initial capacity is mapped to the declared capacity. The effective capacity is mapped to the actual capacity of Na, which is stated as being the total space of the memory minus the bad blocks, also referred to as the second capacity. There is also an overprovisioning region that when combined with the first capacity equals the second. 
Second, as stated in the rejection to claim 1, Paragraph [0045] states that when reduced space of the actual capacity due to bad blocks is greater than the capacity of the overprovisioning area, meaning that the actual capacity is now less than or equal to the initial/first capacity because there are no more blocks from the overprovisioning area to be used, then the device will enter a read-only mode. The way the process is laid out shows that as bad blocks increase, the actual capacity will decrease, as will the capacity of the over provisioning area as the blocks in the overprovisioning area are being used to ensure the capacity seen by the host remains constant. While Na does not explicitly state that the actual capacity will decrease to be less than or equal to the initial capacity, it does clearly show, and one of ordinary skill in the art would readily recognize, that the actual capacity will eventually decrease to be equal to or less than the initial capacity due to the continued formation of bad blocks throughout the operational lifetime of the device.
Third, the “randomness” of the reduction is irrelevant to the claim limitations. There is nothing in the claims stating how the capacities decrease or change and it does not have an effect on how the operations are carried out. There are only stated conditions as to what will happen when the effective and declared capacity reach certain points. How they reach those points is not mentioned and therefore not relevant.
Regarding applicant’s argument against Hirao, while Hirao does not explicitly mention determining a difference between the expectedly used capacity and the effective capacity, the cited Paragraphs [0259]-[0260] and [0269] show that the effective capacity is tracked and determined and if there is not enough space to satisfy a write command, meaning that the capacity need for the data to be written (expectedly used) is not available (difference between the expectedly used and effective), then writing data will be prohibited and the SSD will enter a failsafe mode, otherwise the data is written. This clearly shows that the specified condition is covered by the Hirao. In combination with Na, which teaches the first condition, the references do teach the limitations of the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132